Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 15, 2017

The Court of Appeals hereby passes the following order:

A18E0025. IN THE INTEREST OF J. W. et al. CHILDREN.

      Applicants’ Motion for an Extension of Time to File Discretionary Application
is hereby granted. Said application shall be filed on or before January 17, 2018.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/15/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.